Exhibit 10.4

Employment Agreement
 
This employment agreement is effective as of December 29, 2008 between MRV
Communications, Inc. (“MRV COMMUNICATIONS, INC.”) and Blima Tuller ("Employee").
 
A.    Recitals
 
1.     MRV COMMUNICATIONS, INC. desires to employ the Employee, and the Employee
desires to accept such employment, on the terms and conditions set forth in this
agreement.
 
2.    The representations, warranties covenants and agreements of the Employee
are in consideration of the compensation paid to Employee and shall survive the
termination of this agreement.
 
3.    MRV COMMUNICATIONS, INC. is materially relying upon each of Employee's
covenants, agreements, representations and warranties in employing Employee with
the company.
 
THEREFORE, in consideration of the above recitals and of the mutual promises and
conditions in this agreement, it is agreed as follows:
 
B.    At-Will Nature of Employment
 
1.    It is understood and agreed between MRV COMMUNICATIONS, INC. and Employee
that the employment relationship is "at-will": in other words, employment may be
terminated at any time, with or without cause, and with or without notice.
Employee understands and acknowledges that his or her employment with MRV
COMMUNICATIONS, INC. is for no specific term. MRV COMMUNICATIONS, INC. has and
will continue to have the absolute and unconditional right to terminate the
employment relationship for any reason, with or without cause or prior notice.
Nothing in this Agreement shall obligate MRV COMMUNICATIONS, INC. to continue to
retain Employee as an employee.
 
C.    Duties
 
1.    Employee shall, under the direction of the Chief Executive Officer and
President of the Company, and such other executive or management, perform the
duties of MRV COMMUNICATIONS, INC.'s Director of Internal Audit and such other
duties as the Chief Executive Officer, President, or such other executive or
management may from time to time assign either orally or in writing, and subject
to the direction and policies of MRV COMMUNICATIONS, INC. and its board of
directors as they may be, from time to time, stated either orally or in writing.
 
2.    While employed with MRV COMMUNICATIONS, INC., Employee agrees that he or
she will not undertake planning for or organization of any business activity
competitive with MRV COMMUNICATIONS, INC.'s business or combine or join with
other employees or representatives of MRV COMMUNICATIONS, INC.'s business for
the purpose of organizing any such competitive business activity.
 
3.    Employee shall promptly disclose to MRV COMMUNICATIONS, INC.'s appropriate
corporate officers or directors all business opportunities that (i) are present
to Employee in his or her capacity as an employee of the company, and (ii) of a
similar nature to the type of business in which MRV COMMUNICATIONS, INC.
currently engages in or has expressed an interest in engaging in the future.
Employee shall not usurp or take advantage of any such business opportunity
without first offering such opportunity to MRV COMMUNICATIONS, INC.
 
4.    Employee shall not take any of the following actions on behalf of MRV
COMMUNICATIONS, INC. without the express written approval of the President:
 
a) Borrowing or obtaining credit in any amount or executing any guaranty;
 
b) Expending funds for capital equipment in excess of budgeted expenditures for
any calendar month;
 
c) Selling or transferring capital assets exceeding $500 in marked value in any
single transaction or exceeding $500 in market value in any one fiscal year;
 

 

--------------------------------------------------------------------------------

Exhibit 10.4

d) Executing any contract or making any commitment for the purchase or sale of
MRV COMMUNICATIONS, INC.'s products or facilities in an amount exceeding $100;
 
e) Executing any lease of real or personal property providing for any in excess
of $0;
 
f) Exercising any discretionary authority or control over the management of any
employee welfare or pension benefit plan or over the disposition of the assets
of any such plan; and,
g) Entering into or making any contract of employment on behalf of MRV
COMMUNICATIONS, INC..
 
5.     Employee is not authorized to hire, fire or discipline any employee
unless authorized by the Chief Executive Officer, President, or Vice President
of Human Resources.
 
6.    The Employee shall devote all of his business time, attention, and energy
to the Company and shall not, during the term of his/her employment, be actively
engaged in any managerial or employment capacity in any other business activity
for gain, profit, or other pecuniary advantage, unless MRV COMMUNICATIONS, INC.
consents to Employee's involvement in such business activity in writing. This
restriction shall not be construed as preventing the Employee from making
investments that do not unreasonably interfere with the performance of his/her
duties with the MRV COMMUNICATIONS, INC.
 
7.    Employee represents to MRV COMMUNICATIONS, INC. that he/she has no other
outstanding commitments inconsistent with any of the terms of this agreement or
the services to be rendered under it.
 
8.    Employee understands that his or her presence at the MRV COMMUNICATIONS,
INC.'s worksite located at Chatsworth, California, is an essential function of
his/her position and represents herein that he/she would not be able to perform
the essential functions of his/her position from anywhere else other than MRV
COMMUNICATIONS, INC.'s worksite. Additionally, Employee understands that his or
her ability to work in a high stress environment is a further essential function
of his/her position.
 
D.    Compensation
1.    Employee's Annual salary shall be $150,000 with an annual bonus potential
of $30,000, based on company performance and based on your achievement of
specific agreed upon performance goals and objectives.
We will also recommend that the company's Board of Directors/Compensation
Committee, at their discretion, grant you an option to purchase 20,000 shares of
the company's common stock under the MRV Communications, Inc. 2007 Omnibus
Incentive Plan, which option shall be subject to the terms of said plan and the
Stock option agreement between you and MRV Communications. Your options will
have an exercise price equal to the closing price per share of MRV
Communications' common stock on the NASDAQ on the date of the grant and will
vest over a four-year period in annual installments of 25% commencing on the
first anniversary of your grant date.
 
E.    Other Employee Benefits
 
1.    Upon successful completion of an Introductory Period, as defined by the
company's policies and procedures, Employee shall be entitled to all employee
benefits extended, from time to time, to all regular, full-time employees of MRV
COMMUNICATIONS, INC.; however, the company reserves the right to modify, suspend
or discontinue any and all benefit plans, policies, and practices at any time
without notice to or recourse by Employee.
 
F.    Prohibition Against Assignment and Modification
 
1.    Employee acknowledges that the services to be rendered by him or her are
unique and personal. Neither this Agreement nor any right or obligation of
Employee hereunder may be assigned by Employee without the prior written consent
of the Chief Executive Officer or President of MRV COMMUNICATIONS, INC. Subject
thereto, this Agreement and the covenants and conditions herein contained shall
inure to the benefit of and shall be binding upon the parties hereto and their
respective successors and permitted assigns.
 
2.    This Agreement may not be modified except by a writing duly signed by the
Chief Executive Officer, President, or Vice President of Human Resources of MRV
COMMUNICATIONS, INC.
 
G.    Execution of Other Documents and Agreements

 

--------------------------------------------------------------------------------

Exhibit 10.4

 
1.    Employee represents and warrants herein that he or she shall execute MRV
COMMUNICATIONS, INC.'s Assignment of Rights and Confidentiality and
Non-Disclosure Agreement, and further understands that employment with the
company is contingent upon employee's execution of said agreement.
 
H.    Background Check
 
1.    Employee acknowledges that his/her employment with the Company is
contingent upon successful completion of a background check.
 
 
I.    Policies and Procedures
 
1.    Employee agrees to comply with the Company's policies and procedures, both
oral and written. Said agreement to comply is a condition precedent to
Employee's employment with the Company. Employee shall execute all forms
acknowledging receipt of and adherence to said policies and procedures.
 
 
 
I HAVE READ ALL OF THIS AGREEMENT AND UNDERSTAND IT COMPLETELY. BY MY SIGNATURE
BELOW, I REPRESENT THAT THIS AGREEMENT IS THE ONLY STATEMENT MADE BY OR ON
BEHALF OF THE COMPANY UPON WHICH I HAVE RELIED IN SIGNING THIS AGREEMENT.
 
 
Date:    ____12/18/08_________        Blima
Tuller___________________________________
[Name of Employee]
                        
/s/ Blima Tuller___________________________________
[Signature]
 
                        
 
(Address)
 
 
 
Date:    __12/18/08__________                MRV COMMUNICATIONS, INC.        
 
_/s/ Betty Ann Orseno_________________________________
[Signature]
 
_Director Human Resources ______________________
[Title: Chief Executive Officer, President, or Director of Human Resources]
 

 